DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-42 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an image modulating system comprising:
a reflective spatial light modulator system comprising a formatter plate (PCB), an interposer, a back cooling, a front cooling and a reflective spatial light modulator, the reflective spatial light modulator having a front and a back,
wherein at least one heat conductor with an Enhanced Heat Transfer conductor or a non-Enhanced Heat Transfer conductor cross-sectional surface with reference pure copper is configured to transfer heat between the front cooling and the back cooling so as to reduce the thermal gradient between the front and back of the reflective spatial light modulator, the Enhanced Heat Transfer or the non-Enhanced Heat Transfer conductor being thermo-conductively connected to the front cooling and to the back cooling, and

wherein the Enhanced Heat Transfer or the non-Enhanced Heat Transfer conductor passes through the formatter plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd